L

IN THE UNITED STATES DISTRICT COURT JAN 28 mg

Clerk, U S District Court

   

FOR THE DISTRICT oF MONTANA °‘S"‘°S@li'n"$?"ta"a
*******************
UNITED STATES OF AMERICA
v_s.
FRANKLIN PAUL MCINTYRE NO. CR 18-82-BLG-SPW
DOB: XX/XX/l 972 PETITION TO OPEN JUVENILE RECORDS

 

SSN: XXX-XX-6401

Whereas the above-name defendant entered a plea of Guilty to the offense of Prohibited Person in
Possession of a Firearm in violation of 18 U.S.C. § 922( g)( 1 ) in the United States District Court for
the District of Montana, the Petitioner requests all juvenile records pertaining to the Defendant,
including law enforcement, County Probation, County Welfare, Department of Corrections records,
and any records of alcohol, drug and mental health treatment, be made available for the purpose of
preparing a Presentence Investigation Report for the Co

 
 
   

U.S. Pro

Januarv 28. 2019
Date

i:*********

ORDER

~k***'ki¢****

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order
the release of pertinent juvenile records held by any law enforcement agency, Probation Offlce,
Welfare Agency, or Department of Corrections to the Petitioner or authorized agency of the United
States Probation Office for the purpose of preparing a Presentence Investigation Report for the Court.

United States District Juclge

Dated this g¢_g day of , 2019.

